Applicant-Initiated Interview Summary
 	During the interview, the attached agenda with Applicant’s accompanying remarks were discussed. In particular, it was discussed whether claim 1 was properly rejected over the combination of Hayashi-585 (U.S. 6,724,585) and Nishimura (U.S. 6,111,784). No agreement on the patentability of the claim was reached. Applicant’s response to the previous Office action is forthcoming.

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Colin LaRose whose telephone number is 571-272-7423.  
 	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached at 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
	
	
	

/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:


/NICK CORSARO/Primary Examiner, Art Unit 3992